Citation Nr: 1311492	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-49 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include severe recurrent major depression with psychotic features, nervous breakdown, anxiety, nervousness, poor concentration, and stress in being around other people.   

4.  Entitlement to an increased compensable disability evaluation for service-connected dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board here notes that the RO, at the time it adjudicated these claims in January 2009, limited the psychiatric disorders to be considered to nervous breakdown, anxiety, nervousness, poor concentration, and stress in being around other people.  The Veteran is shown to have been diagnosed with an additional psychiatric disorder, specifically, severe recurrent major depression with psychotic features.  See April 2008 VA mental health outpatient treatment record.  When the record associates different diagnoses with the same symptoms, the nature of the veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board has broadened the claim to include severe recurrent major depression with psychotic features.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Of record is July 2008 VA mental health note.  As part of this note, the Veteran indicated that while he had been denied "SDI" [Social Security Disability Insurance], he had received a check from the Department of the Treasury.  He added he thought this check may represent payment for "SSI" [Supplemental Security Income] back pay.  Contact with the Social Security Administration (SSA) revealed that this payment was in fact SSI pay for a three month period.  

Thus, the evidence of record shows that the Veteran has been determined to be eligible for SSA "SSI" disability benefits.  There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI benefits are based on age, disability, and income and resource limits.  Therefore, the SSA may have medical records regarding a Veteran's disabilities whether he is in receipt of either disability or SSI benefits.

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, an effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

In addition, as part of his December 2009 VA Form 9 (substantive appeal), the Veteran informed VA that his service-connected eczema affected all parts of his body.  He added he had scars on his back as a result.  Also, as shown as part of a VA Form 646, dated in December 2012, it was essentially alleged that his skin disability had worsened.  Review of the record shows that the Veteran was most recently afforded a VA examination for his service-connected skin disability in January 2009.

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected dyshidrotic eczema.

The record reflects that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The VA Adjudication Procedure Manual contains provisions for scheduling examinations of incarcerated veterans.  

In light of VA's duty to assist and the above discussions regarding necessary VA examination of the Veteran's increased rating claim, the RO/AMC should schedule the Veteran for an examination in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d).  Because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  Regardless, "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.

2.  Thereafter, the RO/AMC should take all reasonable measures to schedule the Veteran for an examination to ascertain the current nature and severity of his service-connected dyshidrotic eczema.  If the Veteran remains incarcerated, follow appropriate procedures for scheduling the examination.  All efforts to schedule the examination should be documented.   

The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the examiner should conduct any indicated evaluations, studies, and/or tests deemed to be necessary.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Indicate the manifestations of all diagnosed skin disabilities, to include dyshidrotic eczema, specifying what areas of the Veteran's body are affected by the disability, as well as the percentage of the entire body and the percentage of the exposed areas affected.

(b)  The examiner should specifically comment on whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, the total duration of such use must be noted. 

A complete rationale should be given for all opinions and expressed.

3. The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed to the extent possible and after conducting any additional development, the RO/AMC should review the record and adjudicate the Veteran's claims.  Concerning the increased rating claim now on appeal before the Board, the RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


